Citation Nr: 9934413	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-10 302A	)	DATE
	)
	)


THE ISSUE

Whether an April 27, 1998, decision of the Board of Veterans' 
Appeals (Board) denying entitlement to service connection for 
post-traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


INTRODUCTION

The appellant had active military service from August 1969 to 
March 1972.

This matter comes before the Board from a July 1998 motion 
from the appellant for revision or reversal on the grounds of 
clear and unmistakable error (CUE) of an April 1998 Board 
decision that denied service connection for PTSD. 


FINDINGS OF FACT

1. In an April 27, 1998, decision, the Board denied 
entitlement to service connection for PTSD, finding that the 
appellant's claim was not well grounded.

2.  In his motion for revision or reversal of the Board's 
April 1998 decision, the appellant has not pointed to any 
error of fact or any error in the application of the law in 
the April 1998 decision. 


CONCLUSION OF LAW

The allegations advanced in the appellant's July 1998 motion 
for revision or reversal of the Board's April 27, 1998, 
decision do not meet the pleading requirements for a valid 
claim of CUE.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. §§ 20.1403(d)(3) and 20.1404(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In an April 27, 1998, decision, the Board denied entitlement 
to service connection for PTSD.  The Board concluded that the 
appellant's claim was not well grounded because there was no 
medical evidence of record showing diagnosis of PTSD.

In July 1998, the appellant filed a motion for 
reconsideration of the April 1998 Board decision.  He 
discussed the experiences in Vietnam that he considered 
stressful and that he felt had led to PTSD.  He also 
discussed his current psychiatric symptoms such as social 
isolation and decreased interest.  He felt that the Board did 
not understand or appreciate his Vietnam experiences.

The Board denied the appellant's motion for reconsideration 
in October 1998, and he was notified that his statement was 
being construed as a request for revision of the April 1998 
Board decision on the grounds of CUE.  In April 1999, the 
Board notified the appellant that, despite the October 1998 
letter, it would not consider his motion for reconsideration 
as a motion for CUE unless he informed VA within 60 days that 
he wanted that statement to be construed as a motion for CUE.  
The appellant was provided a copy of the final CUE 
regulations.  He thereafter replied in May 1999 that he 
wanted reconsideration based on clear and unmistakable error.  
In August 1999, the Board forwarded a copy of the appellant's 
CUE motion to his representative and provided an opportunity 
to file a response.  After review of the claims folder, the 
representative submitted a letter in October 1999, which 
discussed the appellant's contentions and indicated that 
there were no further comments to add.  


II.  Legal Analysis

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision.  Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. 
§ 20.1400 (1999).  A party disagreeing with the Board's 
denial of a motion for revision based on clear and 
unmistakable error in a prior Board decision can appeal that 
determination to the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals).  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§ 20.1409(d) (1999).

A claim of clear and unmistakable error is not a claim or 
application for Department of Veterans Affairs (VA) benefits.  
Therefore, duties associated with such claims or applications 
are inapplicable, including notification under 38 U.S.C.A. 
§ 5103(a) of the existence of evidence that might complete a 
claimant's application for benefits, the requirements of 
well-groundedness and VA's duty to assist in the development 
of such claims.  38 C.F.R. § 20.1411(c) and (d) (1999).  In 
addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b), nor the provisions for reopening claims 
on the grounds of new and material evidence under 38 U.S.C.A. 
§ 5108, apply to clear and unmistakable error claims.  38 
C.F.R. § 20.1411(a) and (b) (1999).  A clear and unmistakable 
error motion is not an appeal, and therefore, with certain 
exceptions, it is not subject to the provisions of 38 C.F.R. 
Parts 19 and 20, which pertain to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402 (1999).  
Additionally, Board decisions which have been appealed to and 
decided by a court of competent jurisdiction and decisions on 
issues which have been subsequently decided by a court of 
competent jurisdiction are not subject to review on the basis 
of clear and unmistakable error in Board decisions.  38 
C.F.R. § 20.1400(b) (1999).

There are stringent pleading requirements for CUE claims.  
This is because a claim for CUE is a collateral challenge to 
an otherwise final decision as to which there is a strong 
presumption of validity.  See 64 Fed. Reg. 2137 (January 13, 
1999); see also Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  VA 
regulations specifically define what constitutes a valid 
claim for clear and unmistakable error, and they provide, in 
pertinent part:

§ 20.1403  Rule 1403.  What constitutes 
clear and unmistakable error; what does 
not.

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.  -  (1) 
General.  Review for clear and 
unmistakable error in a prior Board 
decision must be based on the record and 
the law that existed when that decision 
was made.  

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.  -  (1) 
Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.  

(2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  

(3) Evaluation of evidence.  A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

§ 20.1404  Rule 1404.  Filing and 
pleading requirements; withdrawal.

. . . 

(b) Specific allegations required.  The 
motion must set forth clearly and 
specifically the alleged clear and 
unmistakable error, or errors, of fact or 
law in the Board decision, the legal or 
factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  
Non-specific allegations of failure to 
follow regulations or failure to give due 
process, or any other general, non-
specific allegations of error, are 
insufficient to satisfy the requirement 
of the previous sentence.  Motions which 
fail to comply with the requirements set 
forth in this paragraph shall be denied.

38 C.F.R. §§ 20.1403 and 20.1404 (1999).

In his motion, the appellant discussed his experiences in 
Vietnam that he considered stressful and that he felt had led 
to PTSD.  He argued that the Board did not understand or 
appreciate his Vietnam experiences.  The appellant 
essentially disagrees with how the Board weighed or evaluated 
the facts.  Such contentions are insufficient to satisfy the 
criteria for a motion for revision of the prior Board 
decision on the basis of clear and unmistakable error.  38 
C.F.R. §§ 20.1403(d)(3) (1999).  In addition, the motion did 
not contain any allegations of law because the appellant did 
not argue or allege that any statutory or regulatory 
provision extant at the time of the April 1998 decision was 
incorrectly applied by the Board.  38 C.F.R. § 20.1403(a) 
(1999).  All of the appellant's allegations are too non-
specific to meet the regulatory pleading requirements for a 
motion for CUE in a prior Board decision.  38 C.F.R. 
§ 20.1404(b) (1999).

Because the allegations advanced in the appellant's July 1998 
motion either do not meet the pleading requirements to "set 
forth clearly and specifically the alleged [CUE], or errors, 
of fact or law in the Board decision," or because, at best, 
the allegations in the motion express no more than "[a] 
disagreement with how the facts were weighed or evaluated," 
the July 1998 motion for revision or reversal of the Board's 
April 1998 decision based on CUE must be denied.  38 C.F.R. 
§§ 20.1403(d)(3) and 20.1404(b) (1999).



ORDER

The appellant's motion for revision or reversal of the April 
27, 1998, decision of the Board of Veterans' Appeals denying 
entitlement to service connection for post-traumatic stress 
disorder is denied.



		
	J. SHERMAN ROBERTS
Member, Board of Veterans' Appeals


 



